         Case 19-30520-thf                    Doc 31        Filed 07/02/19           Entered 07/02/19 07:36:18                       Page 1 of 59


 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

WESTERN DISTRICT OF KENTUCKY

 Case number   (if known)    _1_9_-_
                                   30_5_2_0                                     Chapter you are filing under:

                                                                                ■ Chapter?
                                                                                D   Chapter 11
                                                                                D   Chapter 12
                                                                                D   Chapter 13                                   D   Check if this an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answe
would be yes if either debtorowns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to disting
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answe
every question.


■§ii Identify Yourself
                                     About Debtor 1 :                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Laurie
     your government-issued          First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).           Middle name                                                      Middle name
     Bring your picture
                                     Taylor
     identification to your
                                     Last name and Suffix (Sr., Jr., II, Ill)                         Last name and Suffix (Sr., Jr., II, Ill)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-7003
     Individual Taxpayer
     Identification number
     (ITIN)
           Case 19-30520-thf            Doc 31          Filed 07/02/19             Entered 07/02/19 07:36:18                    Page 2 of 59
Debtor 1    Laurie Taylor                                                                            Case number   (if known)    _1~9_-_3_
                                                                                                                                         05_2_0              _



                                 About Debtor 1 :                                             About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      ■ I have not used any business name or EINs.                 D   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 9532 Janna   Drive
                                 Louisville, KY 40272
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Jefferson
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                  ■      Over the last 180 days before filing this petition,   D      Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any             have lived in this district longer than in any other
                                        other district.                                              district.

                                 D      I have another reason.                                D      I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                             Explain. (See 28 U.S.C. § 1408.)
           Case 19-30520-thf            Doc 31          Filed 07/02/19            Entered 07/02/19 07:36:18                         Page 3 of 59

Debtor 1    Laurie Taylor                                                                               Case number    (if known)    _1.:..:9
                                                                                                                                            =--·..3..
                                                                                                                                                  :: 0..
                                                                                                                                                     :: 5=
                                                                                                                                                        :: 2-=-
                                                                                                                                                             0    _




           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 ■
                                 Chapter 7
                                 D   Chapter 11
                                 D   Chapter 12
                                 D   Chapter 13



8.   How you will pay the fee    ■     I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more deta
                                       about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or mon
                                       order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check w
                                       a pre-printed address.
                                 D     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                 D     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge ma
                                       but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                       applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill o
                                       the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.   Have you filed for
     bankruptcy within the
                                 ■No.
     last 8 years?               □Yes.
                                            District
                                                       ---------- When                         -------- Case number
                                            District   ---------- When                         -------- Case number
                                            District              When                                                Case number
                                                       ----------

10. Are any bankruptcy
    cases pending or being
                                 ■No
    filed by a spouse who is
    not filing this case with
                                 □Yes.
    you, or by a business
    partner, or by an
    affiliate?
                                            Debtor     ____________________ Relationship to you
                                            District   __________ When                         _______ Case number, if known
                                            Debtor     ____________________ Relationship to you
                                            District
                                                       ---------- When                         _______ Case number, if known



11. Do you rent your
    residence?
                                 ■No.         Go to line 12.

                                 □Yes.        Has your landlord obtained an eviction judgment against you?
                                              D        No. Go to line 12.
                                              D        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part o
                                                       this bankruptcy petition.
           Case 19-30520-thf              Doc 31     Filed 07/02/19              Entered 07/02/19 07:36:18                         Page 4 of 59

Debtor 1    Laurie Taylor                                                                                 Case number /it known)    _1.:..:9
                                                                                                                                           :....·--3
                                                                                                                                                   =-=
                                                                                                                                                     0-=-
                                                                                                                                                       5= 20
                                                                                                                                                           ;::_   _



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time     ■ No.      Go to Part 4.
    business?
                                  □Yes.      Name and location of business
    A sole proprietorship is a
    business you operate as                  Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
    If you have more than one                Number, Street, City, State & ZIP Code
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                     Check the appropriate box to describe your business:
                                             D       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             D       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                             D       Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                             D       Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                             D       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropria
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedu
    you a small business    in 11 U.S.C. 1116(1 )(B).
    debtor?

    For a definition of small
                                  ■No.       I am not filing under Chapter 11.

    business debtor, see 11
    u.s.c. § 101(510).            □No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptc
                                             Code.

                                  □Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Cod


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                  ■No.
    alleged to pose a threat
    of imminent and
                                  □Yes.    What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                    If immediate attention is
    immediate attention?                   needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,            Where is the property?
    or a building that needs
    urgent repairs?
                                                                         Number, Street, City, State & Zip Code
           Case 19-30520-thf            Doc 31         Filed 07/02/19              Entered 07/02/19 07:36:18                    Page 5 of 59
Debtor 1    Laurie Taylor                                                                           Case number    (it known)    19-30520
                                                                                                                                 ----------
           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                  About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether        You must check one:                                           You must check one:
    you have received a           D I received a briefing from an approved credit               D I received a briefing from an approved credit
    briefing about credit             counseling agency within the 180 days before I                counseling agency within the 180 days before I file
    counseling.                       filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate
                                      certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about          Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, i
    credit counseling before          plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check     D   I received a briefing from an approved credit             D   I received a briefing from an approved credit
    one of the following              counseling agency within the 180 days before I                counseling agency within the 180 days before I file
    choices. If you cannot do         filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certific
    so, you are not eligible to       a certificate of completion.                                  of completion.
    file.
                                      Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, yo
    If you file anyway, the court     petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, i
    can dismiss your case, you        payment plan, if any.                                         any.
    will lose whatever filing fee
    you paid, and your            D   I certify that I asked for credit counseling              D   I certify that I asked for credit counseling services
    creditors can begin               services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.      unable to obtain those services during the 7                  those services during the 7 days after I made my
                                      days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                      circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                      of the requirement.
                                                                                                    To ask for a 30-day temporary waiver of the requireme
                                      To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you ma
                                      requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                      what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                      you were unable to obtain it before you filed for             circumstances required you to file this case.
                                      bankruptcy, and what exigent circumstances
                                      required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                    with your reasons for not receiving a briefing before yo
                                      Your case may be dismissed if the court is                    filed for bankruptcy.
                                      dissatisfied with your reasons for not receiving a
                                      briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must stil
                                      If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You mu
                                      still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with
                                      You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you
                                      agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                      developed, if any. If you do not do so, your case
                                                                                                    Any extension of the 30-day deadline is granted only fo
                                      may be dismissed.
                                                                                                    cause and is limited to a maximum of 15 days.
                                      Any extension of the 30-day deadline is granted
                                      only for cause and is limited to a maximum of 15
                                      days.
                                  D   I am not required to receive a briefing about             D   I am not required to receive a briefing about credit
                                      credit counseling because of:                                 counseling because of:

                                      D      Incapacity.
                                             I have a mental illness or a mental deficiency
                                                                                                    □    Incapacity.
                                                                                                         I have a mental illness or a mental deficiency that
                                            that makes me incapable of realizing or                      makes me incapable of realizing or making ration
                                            making rational decisions about finances.                    decisions about finances.

                                      □      Disability.                                            □    Disability.
                                             My physical disability causes me to be                      My physical disability causes me to be unable to
                                             unable to participate in a briefing in person,              participate in a briefing in person, by phone, or
                                             by phone, or through the internet, even after I             through the internet, even after I reasonably tried
                                             reasonably tried to do so.                                  do so.

                                      D      Active duty.
                                             I am currently on active military duty in a
                                                                                                    □     Active duty.
                                                                                                          I am currently on active military duty in a military
                                             military combat zone.                                        combat zone.
                                      If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                      briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiv
                                      motion for waiver credit counseling with the court.           of credit counseling with the court.
           Case 19-30520-thf            Doc 31         Filed 07/02/19            Entered 07/02/19 07:36:18                           Page 6 of 59

Debtor 1    Laurie Taylor                                                                                Case number    (if known)      _1~9_-~
                                                                                                                                              30~5~2~0               _

           Answer These Questions for Reporting Purposes

16. What kind of debts do       16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by
    you have?                              individual primarily for a personal, family, or household purpose."
                                           D   No. Go to line 16b.

                                           ■Yes.Go to line 17.
                                16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           D   No. Go to line 16c.
                                           D   Yes. Go to line 17.
                                16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        □ No.      I am not filing under Chapter 7. Go to line 18.
    Chapter7?

    Do you estimate that        ■ Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expen
    after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses
    are paid that funds will
                                           ■No
    be available for
    distribution to unsecured
                                           □Yes
    creditors?

18. How many Creditors do       ■ 1-49                                          □ 1,000-5,000                                □ 25,001-50,000
    you estimate that you
                                □ 50-99                                         □ 5001-10,000                                □ 50,001-100,000
    owe?
                                □ 100-199                                       □ 10,001-25,000                              D       More than100,000
                                □ 200-999
19. How much do you             □ $0 - $50,000                                  D   $1,000,001 - $10 million                 D       $500,000,001 - $1 billion
    estimate your assets to
    be worth?
                                □ $50,001 - $100,000                            D   $10,000,001 - $50 million                D $1,000,000,001       - $10 billion
                                ■ $100,001 - $500,000                           D   $50,000,001 - $100 million               D       $10,000,000,001 - $50 billion
                                D   $500,001 - $1 million                       D   $100,000,001 - $500 million              D       More than $50 billion


20. How much do you
    estimate your liabilities
                                □ $0 - $50,000                                  D   $1,000,001 - $10 million                 D   $500,000,001 - $1 billion

    to be?                      ■ $50,001 - $100,000                            D   $10,000,001 - $50 million                D   $1,000,000,001 - $10 billion
                                □ $100,001 - $500,000                           D   $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
                                D   $500,001 - $1 million                       D   $100,000,001 - $500 million              D   More than $50 billion


■@fl Sign Below
Foryou                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 15
                                and 3571.
                                /s/ Laurie Taylor
                                Laurie Taylor                                                  Signature of Debtor 2
                                Signature of Debtor 1

                                Executed on     July 2, 2019                                      Executed on
                                                MM/DD/YYYY                                                        MM/DD/YYYY
           Case 19-30520-thf            Doc 31             Filed 07/02/19        Entered 07/02/19 07:36:18                         Page 7 of 59

Debtor 1    Laurie Taylor                                                                                 Case number /if known/    19-30520
                                                                                                                                    ----------


For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Julie Ann O'Bryan                                              Date         July 2, 2019
                                Signature of Attorney for Debtor                                                MM/ DD/YYYY

                                Julie Ann O'Bryan
                                Printed name

                                O'BRYAN LAW OFFICES P.S.C.
                                Firm name

                                1717 Alliant Avenue Suite 17
                                Louisville, KY 40299
                                Number, Street, City, State & ZIP Code

                                Contact phone     502.339.0222                               Email address         info@obryanlawoffices.com

                                Bar number & State
       Case 19-30520-thf                    Doc 31           Filed 07/02/19             Entered 07/02/19 07:36:18                         Page 8 of 59




 Fill in this information to identify your case:

 Debtor 1                  Laurie Taylor
                           First Name                     Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)       First Name                     Middle Name                   Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number           19-30520
 (if known)            --------------                                                                                                     D   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

■@IN Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?

       D       Married
       ■       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■       No
       D       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                Dates Debtor 1              Debtor 2 Prior Address:                                Dates Debtor 2
                                                               lived there                                                                        lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       ■       No
       D       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                 Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list ii only once under Debtor 1.

       □       No
       ■       Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor2
                                                  Sources of income                Gross income                   Sources of income               Gross income
                                                  Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                   exclusions)                                                    and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                  ■ Wages, commissions,                          $3,200.00        D Wages, commissions,
                                                                                                                  bonuses, tips
                                                  bonuses, tips

                                                  D   Operating a business                                        D   Operating a business




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                        Best Case Bankruptcy
     Case 19-30520-thf                      Doc 31            Filed 07/02/19             Entered 07/02/19 07:36:18                            Page 9 of 59

 Debtor 1     Laurie Taylor                                                                                Case number        (if known)   _1.:. :9
                                                                                                                                                  =-·-=3-=0.5::.
                                                                                                                                                            .:: 20
                                                                                                                                                                 =-----------



                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income                   Sources of income                    Gross income
                                                  Check all that apply.             (before deductions and         Check all that apply.                (before deductions
                                                                                    exclusions)                                                         and exclusions)

 For last calendar year:                           ■ Wages, commissions,                          Unknown          □ Wages, commissions,
 (January 1 to December 31, 2018)                  bonuses.tips                                                    bonuses, tips

                                                   D   Operating a business                                        D   Operating a business


 For the calendar year before that:
 (January 1 to December 31, 2017)
                                                   ■Wages, commissions,                         $61,556.00         D Wages, commissions,
                                                                                                                   bonuses.tips
                                                  bonuses, tips

                                                   D   Operating a business                                        D   Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      □     No
      ■     Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income                    Gross income
                                                  Describe below.                   each source                    Describe below.                      (before deductions
                                                                                    (before deductions and                                              and exclusions)
                                                                                    exclusions)
From January 1 of current year until spousal support                                              $1,600.00
the date you filed for bankruptcy:

 For last calendar year:                          spousal support                                 Unknown
 (January 1 to December 31, 2018)


■=tffliM List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
     D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     D   No.      Go to line 7.
                     D   Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                    • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      ■     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     ■   No.      Go to line 7.
                     D   Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


      Creditor's Name and Address                               Dates of payment             Total amount          Amount you              Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                            Best Case Bankruptcy
       Case 19-30520-thf                      Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                        Page 10 of
                                                                            59
 Debtor   1     Laurie Taylor                                                                                Case number       (if known)   19-30520
                                                                                                                                            ------------


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

      ■       No
      D       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment              Total amount          Amount you              Reason for this payment
                                                                                                      paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■       No
      D       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment              Total amount          Amount you              Reason for this payment
                                                                                                      paid            still owe             Include creditor's name

■@IN Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      ■       No
      D       Yes. Fill in the details.
       Case title                                               Nature of the case           Court or agency                                Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      ■       No. Go to line 11.
      D       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                             Date                           Value of the
                                                                                                                                                                    property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
      ■       No
      D       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                            Date action was                     Amount
                                                                                                                                 taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?

      ■       No
      D       Yes

■@EM Llst Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■       No
      D       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                         Dates you gave                        Value
       per person                                                                                                                the gifts

      Person to Whom You Gave the Gift and
      Address:


Official Form 107                                       Statement of Financlal Affairs for Individuals Filing for Bankruptcy                                            page 3

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                           Best Case Bankruptcy
       Case 19-30520-thf                      Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                        Page 11 of
                                                                            59
 Debtor 1       Laurie Taylor                                                                               Case number       (if known)    19-30520
                                                                                                                                           .....:..:::....=.= =--=--- - - - - - - -




14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■      No
      D      Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                               Dates you                                 Value
       more than $600                                                                                                            contributed
       Charity"s Name
       Address (Number, Street, City, State and ZIP Code)

■=t!filW List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

      ■      No
      D      Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                         Date of your                Value of property
       how the loss occurred                                                                                                     loss                                     lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule AIB: Property.

■=t!fifM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      □      No
      ■      Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                       Date payment                        Amount of
       Address                                                       transferred                                                 or transfer was                      payment
       Email or website address                                                                                                  made
       Person Who Made the Payment, if Not You
       Nick Thompson, Esq.                                           $0                                                                                                    $0.00
       800 Stone Creek Parkway Ste                 6
       40223
       Louisville,     KY 40223

       O'BRYAN LAW OFFICES, P.S.C.                                   Attorney Fee to convert case from                          $1000                                $1,000.00
       1717 Alliant Avenue            Suite   17                     Chapter 13 to 7
       Louisville, KY 40299
       info@obryanlawoffices.com



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ■      No
      D      Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                      Date payment                         Amount of
       Address                                                       transferred                                                or transfer was                       payment
                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page4

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                               Best Case Bankruptcy
        Case 19-30520-thf                     Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                   Page 12 of
                                                                            59
 Debtor 1      Laurie Taylor                                                                               Case number       (if known)   19-30520
                                                                                                                                          ------------


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
      ■     No
      D     Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or         Date transfer was
       Address                                                      property transferred                       payments received or debts       made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
      ■     No
      D     Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                           Date Transfer was
                                                                                                                                                made

■=Zffll:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      D     Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of             Type of account or        Date account was              Last balance
       Address (Number, Street, City, State and ZIP             account number               instrument                closed, sold,             before closing or
       Code)                                                                                                           moved, or                          transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      D     Yes. Fill in the details.
      Name of Financial Institution                                 Who else had access to it?             Describe the contents                  Do you still
      Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                    State and ZIP Code)


22.   Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      D     Yes. Fill in the details.
      Name of Storage Facility                                      Who else has or had access             Describe the contents                  Do you still
      Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)


■@FM Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

      ■     No
      D     Yes. Fill in the details.
      Owner's Name                                                  Where is the property?                 Describe the property                              Value
      Address (Number, Street, City,    State and ZIP Code)         (Number, Street, City, State and ZIP
                                                                    Code)


■@ll•M Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

■     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-30520-thf                       Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                       Page 13 of
                                                                             59
 Debtor 1      Laurie Taylor                                                                                    Case number   (it known)   _1'-'9'--·--=-3-=-05""'2cc..O"---------


      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
■     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
■     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ■     No
      D     Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you                  Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


25.   Have you notified any governmental unit of any release of hazardous material?

      ■     No
      D     Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you                  Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ■     No
      D     Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                            Status of the
       Case Number                                                   Name                                                                                     case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


■@IIM Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            DA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

            D A member of a limited liability company (LLC) or limited                 liability partnership (LLP)

            D A partner in a partnership
            D An officer, director, or managing executive of a corporation

            D An owner of at least 5% of the voting or equity securities of a corporation
      ■     No. None of the above applies. Go to Part 12.

      D     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Stree~ City, State and ZIP Code)                 Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      ■     No
      D     Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Stree~ City, State and ZIP Code)


■=tfflltW Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
        Case 19-30520-thf                     Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                      Page 14 of
                                                                            59
 Debtor 1      Laurie Taylor                                                                               Case number       (if known)   _1""'9'--·--3--
                                                                                                                                                      -= 0--
                                                                                                                                                          -= 5~
                                                                                                                                                             -= 2--0--------
                                                                                                                                                                   -=



are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 Isl Laurie Taylor
 Laurie Taylor                                                          Signature of Debtor 2
 Signature of Debtor 1

 Date     July 2, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
■ No
□Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■No
D   Yes. Name of Person __ . Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                           Best Case Bankruptcy
                    Case 19-30520-thf                                                                  Doc 31                Filed 07/02/19 Entered 07/02/19 07:36:18                                     Page 15 of
                                                                                                                                         59

 Fill in this information to identify your case:

 Debtor 1                                                                        Laurie Taylor
                                                                                First Name                      Middle Name                                Last Name

 Debtor 2
 (Spouse if, filing)                                                            First Name                      Middle Name                               Last Name


 United States Bankruptcy Court for the:                                                                  WESTERN DISTRICT OF KENTUCKY

 Case number                                                     19-30520
 (if known}                                                 --------------                                                                                                                                D   Check if this is an
                                                                                                                                                                                                              amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                                                                  12/15


If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

■@IN List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.
, jdentjfy the credMr an"d.:,:•·.•:::;.the
·"/i
                                                    propertyJhat !J c911aieral
                                        ,\,:::.:::,>,.,,:-:·,:::,f,.f"""·"'•:::,,:•:i,:/<'.:Y"'"''··'''•:::::::>'·-,-,-. ,,.,, ....
       ·:•.,;:•;,:::·•·······L.>:'>-:?·::::,:,:\,· .. ,,/::"C:::;:,·;:;•:,.,., .. ,'·:···::;:;::"' .                 ,,,,:y,,;:·:::·-   -i
                                                                                                                                                                       o do with ~he property that       Did you claim the property
                                                                                                                                                                                                         as exempt on Schedule C?



       Creditor's                                          Park Community Credit Union                                                       ■ Surrender the property.                                   □No
       name:                                                                                                                                 D   Retain the property and redeem it.
                                                                                                                                             D   Retain the property and enter into a                    ■Yes
       Description of                                                     9532 Janna Drive Louisville, KY                                        Reaffirmation Agreement.
       property                                                           40272 Jefferson County                                             D   Retain the property and [explain]:
       securing debt:



       Creditor's                                         Wells Fargo Home Mortgage                                                          ■ Surrender the property.                                   □No
       name:                                                                                                                                 D   Retain the property and redeem it.
                                                                                                                                             D   Retain the property and enter into a                    ■Yes
       Description of                                                     9532 Janna Drive Louisville, KY                                        Reaffirmation Agreement.
       property                                                           40272 Jefferson County                                             D   Retain the property and [explain]:
       securing debt:


■=tffiffi List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpire~ pel'$onal property                                                                  f~a$~S                                                                                  Will the leas~ be assumed?



Official Form 108                                                                                          Statement of Intention for Individuals Filing Under Chapter 7                                                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                                                                       Best Case Bankruptcy
       Case 19-30520-thf                       Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                          Page 16 of
                                                                             59

 Debtor 1      Laurie Taylor                                                                         Case number (if known)   _1.:.:9::.·..-=3-=0-52
                                                                                                                                                  =-=-0=---------

 Lessor's name:
 Description of leased
                                                                                                                              □   No
 Property:                                                                                                                    D   Yes

 Lessor's name:
 Description of leased
                                                                                                                              □   No
 Property:                                                                                                                    D   Yes

Lessor's name:
Description of leased
                                                                                                                              □   No
Property:                                                                                                                     D   Yes

Lessor's name:
Description of leased
                                                                                                                              □   No
Property:                                                                                                                     D   Yes

Lessor's name:
Description of leased
                                                                                                                              □   No
Property:                                                                                                                     D   Yes

Lessor's name:                                                                                                                □   No
Description of leased
Property:                                                                                                                     D   Yes

Lessor's name:
Description of leased
                                                                                                                              □   No
Property:                                                                                                                     D   Yes

■@iM Sign Below
Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X     /s/ Laurie Taylor                                                             x                                                                             _
      Laurie Taylor                                                                     Signature of Debtor 2
       Signature of Debtor 1

       Date        July 2, 2019                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-30520-thf                             Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                      Page 17 of
                                                                                        59
                Fill in this inform ation to identify yo ur case and this filing:

 D e b to r 1                 Laurie Taylor
                              First Name                            Middle Name                     Last Name
 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name

 United States Bankruptcy Court for the:                     WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number·
                                                                                                                                                        D     Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/8: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it frts best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   D No. Go to Part 2.
   ■ Yes. Where is the property?

 1.1                                                                        What is the property? Check all that apply

        9532 Janna Dr                                                         □     Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
        Street address, if available, or other description                    □     Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                              □     Condominium or cooperative

                                                                              □     Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Louisville                         KY       40272
                                                                              □     Land                                       entire property?           portion you own?
        City                               State         ZIP Code
                                                                              □     Investment property                                  $80,000.00                  $80,000.00
                                                                              □     Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                              □     Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                                                               a life estate), if known.
                                                                            Who has an interest in the property? Check one
                                                                              ■     Debtor 1 only                              Fee Simple
        Jefferson                                                             D     Debtor 2 only
        County
                                                                              D     Debtor 1 and Debtor 2 only
                                                                                                                               D   Check if this is community property
                                                                              D     At least one of the debtors and another        (see instructions)
                                                                            other information you wish to add about this item, such as local
                                                                            property Identification number:
                                                                            9532 Janna Dr
                                                                            Louisville, KY 40272


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here .•....•........•.•.•.....••...•....•........•.•.•....•.........•.•.•.•.•... =>                          $80,000.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   ■No
   □Yes

Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-30520-thf                      Doc 31     Filed 07/02/19 Entered 07/02/19 07:36:18                                     Page 18 of
                                                                        59
 Debtor 1       Taylor, Laurie                                                                          Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■No
   □Yes

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here                                               =>                                              $0.00

            Describe Your Personal and Household Items
 Do you own or have any· 1egal. or equitable Interest in• any of the following Items?                                                  Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    □ No
    ■ Yes.     Describe .....
                                  I Household: 2 beds, 1 couch, refrigerator, dishwasher                                                              $1,200.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    □ No
    ■ Yes. Describe .....
                                  I
                               Electronics: 2 TV's, 2 computers, stereo                                                                            $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    ■No
    D Yes.    Describe .....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    ■No
    D Yes.    Describe .....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■No
    D Yes.    Describe .....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
    ■ Yes. Describe .....
                                  I Clothes: clothes, dress, Jackets and footwear                                                                     $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    ■ No
    D Yes. Describe .....
13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    □ No
    ■ Yes. Describe .....


Official Form 106A/B                                           Schedule A/8: Property                                                                       page2
Software Copyright (c) 2019 CINGroup • www.cincompass.com
           Case 19-30520-thf                    Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                                Page 19 of
                                                                            59
 Debtor 1        Taylor, Laurie                                                                             Case number (if known)

                                  I Animals: 3 cats and a dog, not purebread                                                                              $0.00


14. Any other personal and household Items you did not already list, includlng any health aids you did not list
     ■No
     D   Yes. Give specific information .....



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
         Part 3. Write that number here                                                         .                                                $3,200.00




                                                                                                                                      Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     □No
     ■Yes                                                                                 .
                                                                                                               Cash: cash                               $100.00


17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                institutions. If you have multiple accounts with the same institution, list each.
     □ No
     ■ Yes                .                                        Institution name:



                                    17.1.                                 Checking Account: Park Community Credit union                                   $0.00


18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     ■ No
     □Yes               .                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
     ■No
     D   Yes. Give specific information about them                 .
                                     Name of entity:                                                         % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     ■ No
     D   Yes. Give specific information about them
                                       Issuer name:

21   Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     ■No
     D   Yes. List each account separately.
                                  Type of account:                        Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     ■No
     □Yes                   .                                             Institution name or individual:




Official Form 106A/B                                               Schedule A/B: Property                                                                 page3
Software Copyright (c) 2019 CINGroup-www.cincompass.com
         Case 19-30520-thf                      Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                   Page 20 of
                                                                           59
 Debtor 1      Taylor, Laurie                                                                              Case number (if known)

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □Yes            .          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   ■ No
   □Yes             .          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    ■No
   D    Yes. Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■No
   D    Yes. Give specific information about them ...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■No
   D    Yes. Give specific information about them ...

Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    ■No
   D    Yes. Give specific information about them, including whether you already filed the returns and the tax years       .


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
   D Yes. Give specific information .

30. Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security benefits;
               unpaid loans you made to someone else
    ■No
    D   Yes. Give specific information ..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    □ No
    ■  Yes. Name the insurance company of each policy and list its value.
                                    Company name:                                             Beneficiary:                               Surrender or refund
                                                                                                                                         value:
                                       Insurance: Colonial Life Whole life 25,000
                                       policy                                                                                                            $685.00

                                       Insurance: Colonial Life Whole life 15000
                                       for Laurie                                                                                                        $110.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    ■No
    D Yes.    Give specific information ..



Official Form 106A/B                                              Schedule A/B: Property                                                                     page4
Software Copyright (c) 2019 CINGroup. www.cincompass.com
            Case 19-30520-thf                               Doc 31             Filed 07/02/19 Entered 07/02/19 07:36:18                                              Page 21 of
                                                                                           59
 Debtor 1          Taylor, Laurie                                                                                                       Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
       ■ No
      D    Yes. Describe each claim                 .

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
       ■No
      D   Yes. Describe each claim                  .

35. Any financial assets you did not already list
      ■No
      D   Yes. Give specific information ..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here .....••.•.......•.•..•..•..•.•......•..•.•..•.•......•..•.•.•..•..•....•.•..•..•.........•...•..•..•.•....•.•.•.•.•.•                  $895.00

             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
      ■ No. Go to Part 6.
   D Yes.      Go to line 38.



             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        ■ No. Go to Part 7.
        D Yes.    Go to line 47.


                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
      ■No
      D   Yes. Give specific information                .


 54. Add the dollar value of all of your entries from Part 7. Write that number here .•....•..•.•.......•..•..•.•........                                                     $0.00

- List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 .•.•..........•.•.•..•.•......•..•.•............•.•...•..•..........•.•..•..•.......•.•..•..•........•.•.....•.•.....•              $80,000.00
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57       Part 3: Total personal and household items, line 15                                                     $3,200.00
 58. Part 4: Total financial assets, line 36                                                                        $895.00
 59. Part 5: Total business-related property, line 45                                                                 $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                        $0.00
 61       Part 7: Total other property not listed, line 54                                        +                   $0.00
 62. Total personal property. Add lines 56 through 61 ...                                                         $4,095.00           Copy personal property total           $4,095.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                                                         $84,095.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page5
Software Copyright (c) 2019 CINGroup-www.cincompass.com
              Case 19-30520-thf                  Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                    Page 22 of
                                                                               59
              Fill in this information to identify your case:

 Debtor 1                 Laurie Taylor
                          First Name                       Middle Name                      Last Name
 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name                      Last Name

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number
 {if known)
                                                                                                                                        D    Check if this is an
                                                                                                                                             amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                       4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/8: Property(Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

■RifilM Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is fifing with you.
      D You are claiming state and federal nonbankruptcy exemptions.               11 U.S.C. § 522(b)(3)

      ■ You are claiming federal exemptions.        11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.
      Brief description of the property and line on          Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule AJB that lists this property                  portion you own
                                                             Copy the value from        Check only one box for each exemption.
                                                             ScheduleAIB

      9532 Janna Dr
                                                                    $80,000.00          ■                         $18,000.00     11 USC§ 522(d)(l)
      Louisville KY, 40272                                                              D     100% of fair market value, up to
      County : Jefferson                                                                      any applicable statutory limit
      Line from Schedule AIB.      1.1

      Household: 2 beds, 1 couch, refrigerator,                                                                                  11 USC§ 522(d)(3)
      dishwasher
                                                                         $1,200.00      ■                           $1,200.00
      Line from Schedule AIB. 6.1                                                       □     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Electronics: 2 TV's, 2 computers, stereo                                                                                    11 USC§ 522(d)(3)
     Line from Schedule AIB. 7.1
                                                                         $1,000.00      ■                           $1,000.00

                                                                                        □     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Clothes: clothes, dress, Jackets and                                                                                        11 USC§ 522(d)(3)
     footwear
                                                                         $1,000.00      ■                           $1,000.00
     Line from Schedule AIB. 11.1
                                                                                        □     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Cash: cash                                                                                                                  11 USC§ 522(d)(5)
     Line from Schedule AIB.      16.1
                                                                          $100.00       ■                             $100.00
                                                                                        □     100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright {c) 2019 CINGroup. www.cincompass.com
          Case 19-30520-thf                        Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                Page 23 of
                                                                              59
       Brief description of the property and line on         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
       Schedule AIB that lists this property                 portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             Schedule AIB
      Insurance: Colonial Life Whole life
      25,000 policy                                          -------
                                                                        $685.00     ■                             $685.00    11 USC § 522(d)(8)
      Line from Schedule A/8. 31.1                                                  □    100% of fair market value, up to
                                                                                         any applicable statutory limit

      Insurance: Colonial Life Whole life
      15000 for Laurie
                                                             ___s_1_
                                                                   10_
                                                                     .o_
                                                                       o            O ---------                              11 USC§ 522(d)(8)
      Line from Schedule A/8. 31.2                                                  ■    100% of fair market value, up to
                                                                                         any applicable statutory limit

  3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ■      No

      D     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             0      No
            D       Yes




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www .cincompass.com
           Case 19-30520-thf                      Doc 31             Filed 07/02/19 Entered 07/02/19 07:36:18                                        Page 24 of
                                                                                 59
             Fill in this inform ation to identify your case:

 D ebtor 1                 Laurie Taylor
                           First Name                        Middle Name                      Last Name
 Debtor 2
 (Spouse if, filing)       First Name                        Middle Name                     Last Name

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number
 {if known)
                                                                                                                                              D    Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space Is
needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      D    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ■ Yes. Fill in all of the information below.
■:@IM List All Secured Claims
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately    Column A               Co/umnB                  Column C
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral      Unsecured
 much as possible, list the claims in alphabetical order according to the creditor 's name.                 Do not deduct the      thatsupports this        portion

Fl      Wells Fargo Home
        Mortgage                                  Describe the property that secures the claim:
                                                                                                            value of collateral.

                                                                                                                 $62,000.00
                                                                                                                                   claim

                                                                                                                                          $80,000.00
                                                                                                                                                            If any

                                                                                                                                                                         $0.00
        Creditor's Name
                                                  9532 Janna Dr, Louisville, KY 40272
                                                  9532 Janna Dr Louisville, KY 40272
                                                  As of the date you file, the claim is: Check all that
        P.O Box 10335                             apply.
        Des Moines, IA 50306                      D Contingent
        Number, Street, City, State & Zip Code    D Unliquidated
                                                  D Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 ■ Debtor 1 only                                  D An agreement you made (such as mortgage or secured
                                                      car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another        D Judgment lien from a lawsuit
 D Check if this claim relates to a               D Other (including a right to offset)
      community debt

 Date debt was incurred                                     Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page.Write that number here:                                   $62,000.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $62,000.00

■:@fW List Others to Be Notified for a Debt That You Already Listed
 Use this page only If you have others to be notified about your bankruptcy for a debtthat you already listed in Partt, For example, if a collection agency Is
 trying to collecffrom you for a debt you•owefo sqmeoneelse, listthe creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any ofthe debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out orsubmltthla page.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                          page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-30520-thf                     Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                                              Page 25 of
                                                                                59
      Fill in this inform ation to identify your case:

 D e b to r 1                 Laurie Taylor
                              First Name                    Middle Name                      Last Name
 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number
 (if known)
                                                                                                                                                   D    Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
■@IM List All of Your PRIORITY Unsecured Claims
 1.   Do ~ny creditors have priority unsecured claims against you?
       ■ No. Go to Part 2.
       □Yes.
■RlfffM List All of Your NONPRIORITY Unsecured Claims
3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       ■Yes.
4.    Llstall of your non priority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, lisUhe cre.ditor separately for each claim. For each claim listed, identify what type of claim it is. Do nornstclaims already included in Part 1.• If more
      than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
      2.
                                                                                                                                                           Total claim

0               Baptist Eastpoint Surgery Center
                Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       _a_l_e_d         _                                             $1,091.00
                                                                    When was the debt incurred?
              PO Box 950260
              Louisville, KY 40295-0260
                Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                ■ Debtor 1 only                                     D Contingent
                D   Debtor 2 only                                   D Unliquidated
                D   Debtor 1 and Debtor 2 only                      D Disputed
                D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

                D Check If this claim is for a community            D Student loans
              debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                     report as priority claims
                ■No                                                 D Debts to pension or profit-sharing plans, and other similar debts
                □Yes                                                ■ Other. Specify --------------------




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 16
Software Copyright (c) 2019 CINGroup • www.cincompass.com                                                        G1454
          Case 19-30520-thf                      Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 26 of
                                                                            59
 Debtor 1       Taylor, Laurie                                                                        Case number ~fknown)

~          Baptist Health                                        Last 4 digits of account number                                                            $46.53
            Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 950257
           Louisville, KY 40295-0257
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            ■   Debtor 1 only                                    D Contingent
            D Debtor 2 only                                      D Unliquidated
           D Debtor 1 and Debtor 2 only                          D Disputed
           D At least one of the debtors and another            Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community              D Student loans
           debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           ■    No                                               D   Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                              ■   Other. Specify
                                                                                      -------------------
~          Baptist Health Louisville                            Last 4 digits of account number        ...;a:;;l:.:e.d~---
                                                                                                                     ;:                                    $259.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PoBox32860
           Louisville, KY 40232-0286
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                   D Contingent
           D Debtor 2 only                                      D Unliquidated
           D Debtor 1 and Debtor 2 only                         D Disputed
           D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community             D Student loans
           debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           ■    No                                              D    Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                             ■    Other. Specify
                                                                                      --------------------
0         Baptist Medical Associates
           Nonpriority Creditor's Name
                                                                Last 4 digits of account number                                                            $195.00
                                                                When was the debt incurred?
          Po Box 950187
          Louisville, KY 40295-0187
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           ■    Debtor 1 only                                   D Contingent
           D Debtor 2 only                                      D Unliquidated
           D Debtor 1 and Debtor 2 only                         D Disputed
           D At least one of the debtors and another            Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community             D Student loans
          debt                                                  D  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          ■     No                                              D    Debts to pension or profit-sharing plans, and other similar debts

          □    Yes                                              ■    Other. Specify
                                                                                      -------------------



Official Fonm 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-30520-thf                       Doc 31        Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 27 of
                                                                             59
   Debtor 1     Taylor, Laurie                                                                          Case number ~fknown)

  0         CAPITAL ONE BANK USA
              Nonpriority Creditor's Name
                                                                  Last 4 digits of account number
                                                                                                                                                           $5,630.00
                                                                  When was the debt incurred?
            PO Box 85015
            Richmond, VA 23285-5015
            Number Street City State Zip Code                     As of the date you file, the claim Is: Check all that apply
            Who Incurred the debt? Check one.
            ■    Debtor 1 only                                    0 Contingent
            0 Debtor 2 only                                       0 Unliquidated
            0 Debtor 1 and Debtor 2 only                          0 Disputed
            0 At least one of the debtors and another            Type of NON PRIORITY unsecured claim:
            0 Check if this claim is for a community              0 Student loans
            debt
                                                                  0 Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                      report as priority claims
            ■   No                                                0 Debts to pension or profit-sharing plans, and other similar debts
            □   Yes
                                                                  ■   Other. Specify
                                                                                       --------------------
 ~          Cb/Bryhome                                           Last 4 digits of account number
            Nonpriority Creditor's Name
                                                                                                                                                          $1,576.00
                                                                 When was the debt incurred?
           PO Box 182789
           Columbus, OH 43218-2789
            Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            ■   Debtor 1 only                                    0 Contingent
           0 Debtor 2 only                                       0 Unliquidated
           0 Debtor 1 and Debtor 2 only                          0 Disputed
           0 At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
           0 Check if this claim is for a community              0 Student loans
           debt
                                                                 0 Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           ■    No                                               0 Debts to pension or profit-sharing   plans, and other similar debts

           □    Yes
                                                                 ■    Other. Specify
                                                                                       -------------------
G2J        CB/Roamans
           Nonpriority Creditor's Name
                                                                 Last 4 digits of account number
                                                                                                                                                          $1,750.00
                                                                 When was the debt incurred?
           PO Box 182789
           Columbus, OH 43218-2789
           Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                    0 Contingent
           0 Debtor 2 only                                       0 Unliquidated
           0 Debtor 1 and Debtor 2 only                          0 Disputed
           0 At least one of the debtors and another            Type of NONPRIORITY unsecured claim:
           0 Check if this claim is for a community              0 Student loans
          debt
                                                                 0 Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           ■   No                                               0 Debts to pension or profit-sharing plans, and other similar debts
           □   Yes
                                                                ■    Other. Specify
                                                                                       -------------------


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-30520-thf                      Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 28 of
                                                                            59
 Debtor 1       Taylor, Laurie                                                                        Case number jtknown)

0          CBNA
            Nonpriority Creditor's Name
                                                                 Last 4 digits of account number                                                         $7,407.00
                                                                 When was the debt incurred?
           PO Box 6497
           Sioux Falls, SD 57117-6497
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
            ■   Debtor 1 only                                    D Contingent
           D Debtor 2 only                                       D Unliquidated
           D Debtor 1 and Debtor 2 only                          D Disputed
           D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community              D Student loans
           debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           ■    No                                               D   Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                              ■   Other. Specify
                                                                                      -------------------
~          CCB/SMPLYB                                            Last 4 digits of account number                                                         $1,153.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 182120
           Columbus, OH 43218-2120
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                    D Contingent
           D Debtor 2 only                                       D Unliquidated
           D Debtor 1 and Debtor 2 only                          D Disputed
           D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community             D Student loans
          debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

           ■    No                                              D    Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                             ■    Other. Specify
                                                                                      -------------------
~         Chase Card Services                                   Last 4 digits of account number                                                          $1,352.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          POBox 15153 Cardmember Service
          Wilmington, DE 19885
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          ■     Debtor 1 only                                   D    Contingent
          D Debtor 2 only                                       D    Unliquidated
          D Debtor 1 and Debtor 2 only                          D    Disputed
          D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
          D Check if this claim is for a community              D Student loans
          debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          ■    No                                               D    Debts to pension or profit-sharing plans, and other similar debts

          □    Yes                                              ■    Other. Specify
                                                                                      -------------------



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 16
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-30520-thf                       Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 29 of
                                                                              59
  Debtor 1       Taylor, Laurie                                                                          Case number jfknown)

 ~           Credit One Bank                                       Last 4 digits of account number        _a_l_e_d        _                                  $859.00
             Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           PO Box 98873 Credit One Bank NA
           Las Vegas, NV 89193-8873
            Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
             ■   Debtor 1 only                                     D Contingent
           D Debtor 2 only                                         D Unliquidated
           D Debtor 1 and Debtor 2 only                            D Disputed
           D At least one of the debtors and another               Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community                D Student loans
           debt
                                                                   D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

           ■     No                                                D   Debts to pension or profit-sharing plans, and other similar debts

           □     Yes                                               ■   Other. Specify
                                                                                        --------------------
~          Dentalworks                                             Last_ 4 digits of account number                                                           $79.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           6826 Bardstown Rd
           Louisville, KY 40291-3050
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■     Debtor 1 only                                     D Contingent
           D Debtor 2 only                                         D   Unliquidated
           D Debtor 1 and Debtor 2 only                            D   Disputed
           D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community                D Student loans
           debt
                                                                   D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           ■   No                                                  D   Debts to pension or profit-sharing plans, and other similar debts

           □Yes                                                    ■   Other. Specify
                                                                                        -------------------
~          Discover                                               Last 4 digits of account number                                                          $6,072.00
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           PO Box 15316
           Wilmington, DE 19850
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■     Debtor 1 only                                    D Contingent
           D Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                           D    Disputed
           D At least one of the debtors and another              Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community               D Student loans
          debt
                                                                  D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

           ■   No                                                 D    Debts to pension or profit-sharing plans, and other similar debts

           □Yes                                                   ■    Other. Specify
                                                                                        ----------'-----------


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 15
Software Copyright (c) 2019 CINGroup - www .cincompass.com
          Case 19-30520-thf                       Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 30 of
                                                                             59
  Debtor 1     Taylor, Laurie                                                                          Case number ~!known)

 ~         Discovery Bank                                         Last 4 digits of account number      aled
             Nonpriority Creditor's Name                                                               ------                                              $6,310.00
           Discover Products Inc.                                 When was the debt Incurred?
           PO Box3025
           New Albany, OH 43054-3025
           Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                     D Contingent
           D Debtor 2 only                                        D Unliquidated
           D    Debtor 1 and Debtor 2 only                        D Disputed
           D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community               D Student loans
           debt
                                                                  D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           ■   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
           □   Yes                                                ■   Other. Specify
                                                                                       -------------------
~          Dr. Terry Hill                                         Last 4 digits of account number                                                           $113.00
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           225 Executive Park
           Louisville, KY 40207-4202
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■   Debtor 1 only                                      D Contingent
           D Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community               D Student loans
           debt
                                                                  D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           ■   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
           □   Yes                                                ■   Other. Specify
                                                                                       -------------------
~          Fingerhut                                             Last 4 digits of account number                                                          $3,160.00
           Nonpriority Creditor's Name
                                                                 When was the debt Incurred?
           6250 Ridgewood Rd
           Saint Cloud, MN 56303-0820
           Number Street City State Zip Code                     As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
           ■   Debtor 1 only                                     D Contingent
           D Debtor 2 only                                       D Unliquidated
           D Debtor 1 and Debtor 2 only                          D Disputed
           D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community              D Student loans
          debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          ■    No                                                D Debts to pension or profit-sharing plans, and other similar debts
          □    Yes                                               ■    Other. Specify
                                                                                       --------------------



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-30520-thf                      Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                            Page 31 of
                                                                             59
   Debtor 1      Taylor, Laurie                                                                         Case number jtknown)

  8          GLA Collections
             Nonpriority Creditor's Name
                                                                  Last 4 digits of account number       _a_l_e_d         _                                  $4,304.00
                                                                  When was the debt incurred?
            P.O. Box 991199
            Louisville, KY 40269-1199
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            ■    Debtor 1 only                                    D Contingent
            0 Debtor 2 only                                       D Unliquidated
            0 Debtor 1 and Debtor 2 only                          0 Disputed
            0 At least one of the debtors and another            Type of NON PRIORITY unsecured claim:
            0 Check if this claim is for a community              0 Student loans
            debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                      report as priority claims
            ■   No                                                0 Debts to pension or profit-sharing plans, and other similar debts
            □   Yes
                                                                  ■   Other. Specify
                                                                                       -------------------
 ~          JH Capital Group                                     Last 4 digits of account number
            Nonpriority Creditor's Name
                                                                                                                                                            $6,373.00
                                                                 When was the debt incurred?
            5757 Phantom Dr Ste 225
            Hazelwood, MO 63042-2429
            Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
            ■   Debtor 1 only                                    0 Contingent
           0 Debtor 2 only                                       D Unliquidated
           0 Debtor 1 and Debtor 2 only                          ■    Disputed
           0 At least one of the debtors and another             Type of NON PRIORITY unsecured claim:
           0 Check if this claim is for a community              0 Student loans
           debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did   not
           Is the claim subject to offset?                       report as priority claims
           ■    No                                               0 Debts to pension or profit-sharing plans, and other similar debts
           DYes
                                                                 ■    Other. Specify
                                                                                       --------------------
~          JH Portfolio Debt Equiti                              Last 4 digits of account number        aled
           Nonpriority Creditor's Name                                                                 ------                                             $12,669.00
                                                                 When was the debt Incurred?
           5757 Phantom Dr Ste 225
           Hazelwood, MO 63042-2429
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                    0 Contingent
           D Debtor 2 only                                       D Unliquidated
           D Debtor 1    and Debtor 2 only                       ■   Disputed
           D At least one of the debtors and another            Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community             D Student loans
           debt
                                                                D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           ■   No                                               D    Debts to pension or profit-sharing plans, and other similar debts

           □Yes                                                 ■    Other. Specify
                                                                                       -------------------


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-30520-thf                    Doc 31      Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 32 of
                                                                             59
   Debtor 1         Taylor, Laurie                                                                      Case number jtknown)

  14.20     I    JH Portfolio Debt Equiti
                 Nonpriority Creditor's Name
                                                                  Last 4 digits of account number
                                                                                                                                                           $6,296.00
                                                                  When was the debt incurred?
                 5757 Phantom Dr Ste 225
                 Hazelwood, MO 63042-2429
                 Number Street City State Zip Code                As of the date you file, the claim Is: Check all that apply
                 Who Incurred the debt? Check one.
                 ■ Debtor 1 only                                  D Contingent
                 D Debtor 2 only                                  D Unliquidated
                 D Debtor 1 and Debtor 2 only                     ■ Disputed
                 D At least one of the debtors and another        Type of NONPRIORITY unsecured claim:
                 D Check if this claim is for a community         D Student loans
                 debt
                                                                  D Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                  report as priority claims
                 ■No                                              D    Debts to pension or profit-sharing plans, and other similar debts
                 □Yes                                             ■ Other. Specify --------------------
 ~               KOHLS/CAPONE                                    Last 4 digits of account number
                 Nonpriority Creditor's Name                                                                                                              $1,073.00
                                                                 When was the debt incurred?
                P.O BOX3115
                MILWAUKEE, WI 53201
                Number Street City State Zip Code                As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                ■ Debtor 1 only                                  D Contingent
                D Debtor 2 only                                  D Unliquidated
                D Debtor 1 and Debtor 2 only                     D Disputed
                D At least one of the debtors and another        Type of NON PRIORITY unsecured claim:
                D Check if this claim is for a community         D Student loans
                debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                  report as priority claims
                ■No                                              D    Debts to pension or profit-sharing plans, and other similar debts
                □Yes                                             ■ Other. Specify
                                                                                      -------------------
14.22   I       Landmark Recove
                Nonpriority Creditor's Name
                                                                 Last 4 digits of account number
                                                                                                                                                          $3,276.00
                                                                 When was the debt incurred?
                2630 Gleeson Way
                Louisville, KY 40299-1772
                Number Street City State Zip Code                As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                ■ Debtor 1 only                                  D    Contingent
                D Debtor 2 only                                  D    Unliquidated
                D Debtor 1 and Debtor 2 only                     D    Disputed
                D At least one of the debtors and another       Type of NON PRIORITY unsecured claim:
                D Check if this claim is for a community         D Student loans
                debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                 report as priority claims
                ■No                                             D    Debts to pension or profit-sharing plans, and other similar debts
                □Yes                                            ■ Other. Specify
                                                                                     --------------------


Official Form 1 06 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 16
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-30520-thf                       Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                            Page 33 of
                                                                             59
 Debtor 1       Taylor, Laurie                                                                         Case number      jtknown)


14.231      LLoyd And McDaniels                                   Last 4 digits of account number                                                          $6,072.12
            Nonpriority Creditor's Name
                                                                  When was the debt Incurred?
           PO Box 23306
           Louisville, KY 40223
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            ■   Debtor 1 only                                     D Contingent
           D Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another              Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community               D Student loans
           debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           ■    No                                                D   Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                               ■   Other. Specify
                                                                                       -------------------
14.241     Louisvile Wound Care Associates                        Last 4 digits of account number                                                             $55.00
           Nonpriority Creditor's Name
                                                                 When was the debt Incurred?
           2100 Gardiner Ln Ste 207
           Louisville, KY 40205-2948
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
           ■    Debtor 1 only                                    D Contingent
           D Debtor 2 only                                       D Unliquidated
           D Debtor 1 and Debtor 2 only                          D Disputed
           D At least one of the debtors and another             Type of NON PRIORITY unsecured claim:
           D Check if this claim Is for a community              D Student loans
          debt                                                   D Obligations arising out of a separation agreement or divorce that you did   not
          Is the claim subject to offset?                        report as priority claims

           ■    No                                               D    Debts to pension or profit-sharing plans, and other similar debts

           □    Yes                                              ■    Other. Specify
                                                                                       -------------------
14.251    Midland Credit Management                              Last 4 digits of account number                                                             $559.00
          Nonpriority Creditor's Name
                                                                 When was the debt Incurred?
          8875 Aero Drive
          San Diego, CA 92123
          Number Street City State Zip Code                      As ofthe date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          ■     Debtor 1 only                                    D Contingent
          D Debtor 2 only                                        D Unliquidated
          D Debtor 1 and Debtor 2 only                           D Disputed
          D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:
          D Check if this claim is for a community               D Student loans
          debt                                                   D Obligations arising out of a separation agreement or divorce that you did   not
          Is the claim subject to offset?                        report as priority claims

          ■    No                                                D    Debts to pension or profit-sharing plans, and other similar debts

          □    Yes                                               ■    Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 15
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-30520-thf                      Doc 31       Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 34 of
                                                                            59
   Debtor 1       Taylor, Laurie                                                                       Case number /tknown)

  , 4.261     Midland Funding                                     Last 4 digits of account number
              Nonpriority Creditor's Name                                                                                                                    $559.00
                                                                 When was the debt incurred?
              8875 Aero Drive Suite 200
              San Diego, CA 92123
              Number Street City State Zip Code                  As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              ■   Debtor 1 only
                                                                 D Contingent
             D Debtor 2 only                                     D Unliquidated
             D    Debtor 1 and Debtor 2 only                     D    Disputed
             D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:
             D Check if this claim Is for a community            D Student loans
             debt
             Is the claim subject to offset?
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
                                                                 report as priority claims
             ■    No                                             D Debts to pension or profit-sharing plans, and other similar debts
             □    Yes
                                                                 ■    Other. Specify
                                                                                       -------------------
 14.271      Nationwide Credit Inc                               Last 4 digits of account number
                                                                                                                                                          $1,380.55
             Nonpriority Creditor's Name
                                                                 When was the debt incurred?
             PO Box 14581
             Des Moines, IA 50306-3581
             Number Street City State Zip Code                  As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
             ■    Debtor 1 only
                                                                 D Contingent
             D Debtor 2 only                                     D   Unliquidated
             D Debtor 1 and Debtor 2 only                       D Disputed
             D At least one of the debtors and another          Type of NONPRIORITY unsecured claim:
            D Check if this claim is for a     community        D Student loans
            debt
            Is the claim subject to offset?
                                                                D Obligations arising out of a separation agreement or divorce that you did not
                                                                report as priority claims
            ■    No                                             D    Debts to pension or profit-sharing plans, and other similar debts
            □    Yes
                                                                ■    Other. Specify



14.28 I     Nationwide Credit Inc                               Last 4 digits of account number
                                                                                                                                                         $1,380.55
            Nonpriority Creditor's Name
                                                                When was the debt incurred?
            PO Box 14581
            Des Moines, IA 50306-3581
            Number Street City State Zip Code
                                                                As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            ■    Debtor 1 only
                                                                D    Contingent
            D Debtor 2 only                                     D Unliquidated
            D Debtor 1 and Debtor 2 only                        D    Disputed
            D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:
            D Check If this claim is for a community            D Student loans
            debt
            Is the claim subject to offset?
                                                                D Obligations arising out of a separation agreement or divorce that you did not
                                                               report as priority claims
            ■   No                                              D Debts to pension or profit-sharing plans, and other similar debts
            □   Yes
                                                                ■   Other. Specify
                                                                                       -------------------


Official Form 106 E/F
                                                     Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Page 10 of 15
Software Copyright (c) 2019 CINGroup -www.cincompass.com
          Case 19-30520-thf                                   Doc 31                 Filed 07/02/19 Entered 07/02/19 07:36:18                                          Page 35 of
                                                                                                 59
  Debtor 1     Taylor, Laurie                                                                                               Case number jtknown)

 14.291      ncb
          ...;N:,..o;;.;n;;..p...rio
                                  ,-r""ity---=-
                                             c- re""'d·1to
                                                       "" -r',s..
                                                              ... ,N,...
                                                                   .. a- m-
                                                                          e-------
                                                                                      Last 4 digits of account number                                                        $2,935.00
                                                                                     When was the debt incurred?
           l Allied Dr
           Feasterville Trevose, PA 19053-6945
           Number Street City State Zip Code                                         As ofthe date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
           ■ Debtor 1 only                                                            D Contingent
           D Debtor 2 only                                                            D   Unliquidated
           D Debtor 1 and Debtor 2 only                                               D Disputed
           D At least one of the debtors and another                                 Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community                                  D Student loans
           debt
                                                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                                           report as priority claims
           ■No                                                                       D Debts to pension or profit-sharing plans, and other similar debts
           DYes                                                                      ■ Other. Specify
                                                                                                          --------------------
14.30 I    NCB Management                                                            Last 4 digits of account number                                                         $2,935.00
           Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
           PO Box 1099
           Langhorne, PA 19047-6099
           Number Street City State Zip Code                                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■ Debtor 1 only                                                           D Contingent
           D   Debtor 2 only                                                         D Unliquidated
           D Debtor 1 and Debtor 2 only                                              D Disputed
           D At least one of the debtors and another                                 Type of NON PRIORITY unsecured claim:
           D Check if this claim is for a community                                  D Student loans
           debt
                                                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                                           report as priority claims
           ■No                                                                       D    Debts to pension or profit-sharing plans, and other similar debts
           □Yes                                                                      ■ Other. Specify
                                                                                                          --------------------
~          Norton Healthcare                                                         Last 4 digits of account number        _u_n_t_s        _                                  $750.21
           Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
           PO Box 776360
           Chicago, IL 60677-6360
           Number Street City State Zip Code                                         As ofthe date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           ■ Debtor 1 only                                                           D Contingent
           D Debtor 2 only                                                           D Unliquidated
           D   Debtor 1 and Debtor 2 only                                            D Disputed
           D At least one of the debtors and another                                 Type of NONPRIORITY unsecured claim:
          D Check if this claim is for a community                                   D Student loans
          debt
                                                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                                            report as priority claims
          ■No                                                                        D    Debts to pension or profit-sharing plans, and other similar debts
          □Yes                                                                       ■ Other. Specify
                                                                                                          -------------------


Official Form 1 06 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 16
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-30520-thf                      Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                                             Page 36 of
                                                                              59
   Debtor 1      Taylor, Laurie                                                                          Case number      4t known)
  14.321     Park Community Credit Union                           Last 4 digits of account number
                                                                                                                                                             $20,369.00
             Nonpriority Creditor's Name
                                                                   When was the debt incurred?
             6101 Fern Valley Rd
             Louisville, KY 40228-1045
             Number Street City State Zip Code                     As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             ■   Debtor 1 only                                     D Contingent
            D Debtor 2 only                                        D Uniiquidated
            D Debtor 1 and Debtor 2 only                           D Disputed
            D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
            D Check if this claim is for a community               D Student loans
            debt
                                                                   D Obligations arising out of a separation agreement or divorce that you did   not
            Is the claim subject to offset?                       report as priority claims
            ■    No                                                D   Debts to pension or profit-sharing plans, and other similar debts

            □    Yes                                               ■   Other. Specify    home equity line of credit


 14.331     PCA Pharmacy                                          Last 4 digits of account number
                                                                                                                                                                $166.24
            Nonpriority Creditor's Name
                                                                  When was the debt incurred?
            PO Box 74330
            Cleveland, OH 44194-0002
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            ■    Debtor 1 only                                    D Contingent
            D Debtor 2 only                                       D Unliquidated
            D Debtor 1 and Debtor 2 only                          D Disputed
            D At least one of the debtors and another             Type of NON PRIORITY unsecured claim:
            D Check if this claim is for a    community           D Student loans
           debt
                                                                  D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims
           ■    No                                                D    Debts to pension or profit-sharing plans, and other similar debts

           □Yes                                                   ■    Other. Specify
                                                                                        -------------------
14.341     Sunrise Credit Services                                Last 4 digits of account number
                                                                                                                                                               $222.34
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           260 Airport Plaza Blvd
           Farmingdale, NY 11735-3946
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only                                     D Contingent
           D Debtor 2 only                                        D Uniiquidated
           D Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community              D Student loans
           debt
                                                                 D Obligations arising out of a separation agreement or divorce that you did   not
           Is the claim subject to offset?                       report as priority claims
           ■No                                                   D    Debts to pension or profit-sharing plans, and other similar debts

           □Yes                                                  ■    Other. Specify
                                                                                        --------------------


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 16
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-30520-thf                     Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 37 of
                                                                            59
   Debtor 1       Taylor, Laurie                                                                       Case number jfknown)

  14.351     Synch/Care                                           Last 4 digits of account number
             Nonpriority Creditor's Name                                                                                                                     $650.00
                                                                 When was the debt incurred?
             PO Box 965036
             Orlando, FL 32896-5036
             Number Street City State Zip Code
                                                                 As ofthe date you file, the claim ls: Check all that apply
            Who Incurred the debt? Check one.
             ■    Debtor 1 only
                                                                 D Contingent
            D Debtor 2 only                                      D Unliquidated
            D Debtor 1 and Debtor 2 only                         D Disputed
            D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:
            D Check if this claim is for a community             D Student loans
            debt
            Is the claim subject to offset?
                                                                 D Obligations arising out of a separation agreement or divorce that you did not
                                                                 report as priority claims
            ■    No                                              D   Debts to pension or profit-sharing plans, and other similar debts
            □   Yes
                                                                 ■   Other. Specify
                                                                                      -------------------
 14.361     Syncb/W ALMART                                       Last 4 digits of account number
                                                                                                                                                          $1,222.00
            Nonpriority Creditor's Name
                                                                When was the debt incurred?
            4125 Windward Plz
            Alpharetta, GA 30005-8738
            Number Street City State Zip Code
                                                                As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            ■    Debtor 1 only
                                                                D Contingent
            D Debtor 2 only                                     D Unliquidated
            D Debtor 1 and Debtor 2 only                        D Disputed
            D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:
            D Check if this claim is for a community            D Student loans
           debt
           Is the claim subject to offset?
                                                                D  Obligations arising out of a separation agreement or divorce that you did not
                                                                report as priority claims
           ■    No                                              D    Debts to pension or profit-sharing plans, and other similar debts
           □   Yes
                                                                ■    Other. Specify
                                                                                      -------------------
14.371     Synchrony Bank/SAMS                                  Last 4 digits of account number
                                                                                                                                                         $4,111.43
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 965048
           Orlando, FL 32896-5048
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■    Debtor 1 only
                                                                D Contingent
           D Debtor 2 only                                      D Unliquidated
           D Debtor 1 and Debtor 2 only                         D Disputed
           D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community             D   Student loans
           debt
           Is the claim subjectto offset?
                                                                D Obligations arising out of a separation agreement or divorce that you did not
                                                               report as priority claims
           ■   No                                              D Debts to pension or profit-sharing plans, and other similar debts
           □  Yes
                                                               ■    Other. Specify
                                                                                      -------------------


Official Form 106 E/F
                                                     Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Page 13 of 15
Software Copyright (c) 2019 CINGroup-www.cincompass.com
          Case 19-30520-thf                      Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                                           Page 38 of
                                                                               59
  Debtor 1      Taylor, Laurie                                                                           Case number jtknown)

 14.381    US DEPT OF EDUCATION                                     Last 4 digits of account number                                                           $34,087.00
             Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           400 Maryland Ave Sw
           Washington, DC, DC 20202
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           ■ Debtor 1 only                                         D Contingent
           D    Debtor 2 only                                      D Unliquidated
           D Debtor 1 and Debtor 2 only                            D Disputed
           D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
           D Check If this claim is for a community                D Student loans
           debt
                                                                   D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims
           ■No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □Yes                                                    ■ Other. Specify
                                                                                        -------------------
14.391     VERIZON WIRELESS-GREAT LAK                              Last 4 digits of account number                                                            $2,290.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           PO Box 650051
           Dallas, TX 75265-0051
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
           ■ Debtor 1 only                                         D Contingent
           D Debtor 2 only                                         D Unliquidated
           D Debtor 1 and Debtor 2 only                            D   Disputed
           D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
           D Check if this claim is for a community                D Student loans
           debt
                                                                   D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims
           ■No                                                     D   Debts to pension or profit-sharing plans, and other similar debts
           □Yes                                                    ■ Other. Specify
                                                                                       -------------------
■ithfW List Others to Be Notified About a Debt That You Already Listed
6. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed In Parts 1 or 2, listthe additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates                               Line 4.5 of (Check one):                 D Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvrd Ste
 Norfolk, VA 23502                                                                                   ■ Part 2: Creditors with Non priority Unsecured Claims
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Sunrise Credit Services                                     Line 4.34 of (Check one):                D Part 1: Creditors with Priority Unsecured Claims
 PO Box 9100
 Farmingdale, NY 11735-9100                                                                          ■ Part 2: Creditors with Non priority Unsecured Claims
                                                             Last 4 digits of account number


              Add the Amounts for Each T           e of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. §169. Add the amounts for each
   type of unsecured claim.

                                                                                                                              Total Clairn
                        Ba.   Domestic support obligations                                                6a.       $                          0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were Intoxicated              6c.       $                          0.00

Official Fenn 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 16
Software Copyright {c) 2019 CINGroup -www.cincompass.com
          Case 19-30520-thf                       Doc 31           Filed 07/02/19 Entered 07/02/19 07:36:18                                              Page 39 of
                                                                               59
 Debtor 1     Taylor, Laurie                                                                            Case number ~!known)

                        6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.                 0.00
                                                                                                                 $
                                                                                                                     -----------
                        6e.   Total Priority. Add lines 6a through 6d.                                   6e.     $                      o
                                                                                                                                        .;;.;.o
                                                                                                                                              .;;.;o;_


                                                                                                                          TotalClalm
                        6f.   Student loans                                                              6f.     $                      0.00
 Total claims.
  from Part2            69.   Obligations arising out of a separation agreement or divorce that
                              you did not report as p'riority claims                                     69.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                              here.                                                                              $                150,787.97

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                6j.     $                150,787.97




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 15 of 15
Software Copyright (c) 2019 CINGroup -www.cincompass.com
                 Case 19-30520-thf                      Doc 31             Filed 07/02/19 Entered 07/02/19 07:36:18                              Page 40 of
                                                                                       59
                    Fill in this information to identify your case:

  Debtor 1                      Laurie Taylor
                                First Name                         Middle Name             Last Name
  Debtor 2
  (Spouse if, filing)           First Name                        Middle Name              Last Name

  United States Bankruptcy Court for the:                   WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

  Case number
  (if known)
                                                                                                                                           D   Check if this is an
                                                                                                                                               amended filing



 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                           12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
 additional pages, write your name and case number (if known).

 1.         Do you have any executory contracts or unexpired leases?
            ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            D    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB:Property(Official Form 106 A/8).

2.          List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
            unexpired leases.



             Person.orcompanyWith whom you have the contract or lease                        State what the contract or lease is for
                               Name, Number, Street, City, State and ZIP Code
      2.1
                Name


                Number       Street

                Cit                                     State                   ZIP Code
     2.2
                Name


                Number       Street

              City                                      State                   ZIP Code
  2.3
                Name


              Number         Street

              City                                      State                   ZIP Code
  2.4
              Name


              Number         Street

              Cit                                       State                   ZIP Code
  2.5
              Name


              Number         Street

             City                                       State                   ZIP Code




Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
Software Copyright (c) 2019 CINGroup -www.cincompass.com
              Case 19-30520-thf                       Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                     Page 41 of
                                                                                    59
              Fill in this information to identify your case:

  Debtor 1                   Laurie Taylor
                             First Name                          Middle Name         Last Name
  Debtor 2
  (Spouse if, filing)        First Name                          Middle Name         Last Name

  United States Bankruptcy Court for the:                WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

  Case number
 (if known)
                                                                                                                               □   Check if this is an
                                                                                                                                   amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

        1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       ■No
       □Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       ■ No. Go to line 3.
       D   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?



   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse Is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                 Column 1:Your codebtor                                                                 Cofumn2: The creditor to whom you •owe the debt
                Name, Number, Street, City, State and ZIP Code
                                                                                                        Check an schedules that apply:

                                                                                                        D Schedule D, line
                 Name
                                                                                                        D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




                                                                                                        D Schedule D, line
                 Name
                                                                                                        D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup -www.cincompass.com
           Case 19-30520-thf                 Doc 31         Filed 07/02/19 Entered 07/02/19 07:36:18                             Page 42 of
                                                                        59


      Fill in this information to idenf   our case.

  Debtor 1                       Laurie Taylor

  Debtor 2
  (Spouse, if filing}


  United States Bankruptcy Court for the:         WESTERN DISTRICT OF KENTUCKY

  Case number                19-30520                                                                   Check if this is:
  (If known}
                                                                                                        D   An amended filing
                                                                                                        D   A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:
  Official Form 1061
                                                                                                            MM/DD/YYYY
  Schedule I: Your Income                                                                                                                    12/15
 Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
 supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
 spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
 attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 IHI                    Describe Employment
  1.      Fill in your employment
          information.                                                Debtor 1                                Debtor 2 or non~filing spouse
          If you have more than one job,                              0    Employed                           0   Employed
          attach a separate page with           Employment status
          information about additional                                ■ Not employed                          D   Not employed
          employers.
                                                Occupation            unemployed
          Include part-time, seasonal, or
          self-employed work.                   Employer's name

          Occupation may include student        Employer's address
          or homemaker, if it applies.


                                                How long employed there?

l@f                     Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                                            fj()tDel>tor~-or.
                                                                                                                            hon-filing spouse

         List monthly gross wages, salary, and commissions (before all payroll
 2.      deductions). If not paid monthly, calculate what the monthly wage would be.       2.       $           0.00        $        N/A
                                                                                                                                ----~--
 3.      Estimate and list monthly overtime pay.                                           3.   +$              0.00        +$              N/A
 4.      Calculate gross Income. Add line 2 + line 3.                                      4.       $        0._
                                                                                                               00_     II        $       N_/A
                                                                                                                                            _




Official Form 1061                                                        Schedule I: Your Income                                                 page 1
        Case 19-30520-thf                Doc 31        Filed 07/02/19 Entered 07/02/19 07:36:18                                   Page 43 of
                                                                   59

  Debtor 1    Laurie Taylor                                                                        Case number (if known)   19-30520


                                                                                                    ForDebtor1               For Debtor 2 or
                                                                                                                             non-filing spouse
        Copy line 4 here_                                                                    4.     $              0.00      $              NIA
  5.    List all payroll deductions:
        5a.   Tax, Medicare, and Social Security deductions                               5a.       $              0.00      $                 NIA
        5b.   Mandatory contributions for retirement plans                                5b.       $              0.00      $                 NIA
        5c.   Voluntary contributions for retirement plans                                5c.       $              0.00      $                 NIA
        5d.   Required repayments of retirement fund loans                                5d.       $              0.00      $                 NIA
        5e.   Insurance                                                                   5e.       $                        $
                                                                                                                   0.00                        NIA
        5f.   Domestic support obligations                                                5f.       $              0.00      $                 NIA
        5g.   Union dues                                                                  5g.       $              0.00      $                 NIA
        5h.   Other deductions. Specify:                                                _ 5h.+      $              0.00 +    $                 NIA
  6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.      $              0.00      $                 NIA
  7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                7.        $              0.00      $                 NIA
  8.    List all other income regularly received:
       Ba.     Net income from rental property and from operating a business,
               profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
               monthly net income.                                                        Ba.       $    0 00                                  NIA
       Sb. Interest and dividends                                                         Sb.       $----·~                  $$                N
                                                                                                                                               _I_A_
                                                                                                         0.00
       Sc. Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
               Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                        Sc.       $     --'-0"'.0'--'0~    $                 NIA
       8d. Unemployment compensation                                                      8d.       $      0.00              $----~
                                                                                                                                  N.cc.
                                                                                                                                    lA-'--
       Se. Social Security                                                                Se.       $ -----0-.0-0-           $         NIA
       Sf.    Other government assistance that you regularly receive                                                              -------
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                    Bf.       $             0.00   $                     NIA
       8g. Pension or retirement income                                                   Bg.       $             0.00   $                     NIA
       Sh. Other monthly income. Specify:                                                 Sh.+      $             0.00 + $                     NIA
 9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9. 1$                 o.oo 1    1$                  NIAi

 10.   Calculate monthly income. Add line 7 + line 9.
       Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                         10.1 $             o.oo I +I$              NIA I =I$             o.ooj
 11. State all other regular contributions to the expenses that you list in Schedule J.
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
       other friends or relatives.



                                                                                                                                           G
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                  11. +$                   0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
       Write that amount on the Summary of Schedules and Statistical Summary of Cerlain Liabilities and Related Data, if it
       applies                                                                                                                       12.   $              0.00
                                                                                                                                           Combined
                                                                                                                                           monthly income
 13.   Do you expect an increase or decrease within the year after you file this form?
       ■     No.
       □      Yes. Explain:    Debtor is recently widowed, unemployed, and suffers from severe back issues. She is currently
                               seekin SSDI.




Official Form 1061                                                       Schedule I: Your Income                                                       page 2
      Case 19-30520-thf                    Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                                         Page 44 of
                                                                       59


  Fill 1n this information to identify your case:

 Debtor 1                 Laurie Taylor                                                                        Check if this is:
                                                                                                               D An amended filing
 Debtor 2                                                                                                      D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                               13 expenses as of the following date:

 United States Bankruptcy Court for the:    WESTERN DISTRICT OF KENTUCKY                                                MM/DD/YYYY

 Case number _1_;9_-_3_
                      0_52_0                                     _
 (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

■Al           Describe Your Household
 1.    Is this a joint case?
       ■ No. Go to line 2.
       D    Yes. Does Debtor 2 live in a separate household?
                 □No
                 D     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.    Do you have dependents?             ■ No
       Do not list Debtor 1 and            D   Yes.   Fill out this information for   Dependent's relationship to         Dependent's                   Does dependent
       Debtor 2.                                      each dependent..           .    Debtor 1 or Debtor 2                age                           live with you?
                                                                                                                               lli I I biiiiilii      ~!         tmm
      Do not state the                                                                                                                                  □No
      dependents names.                                                                                                                                 □Yes
                                                                                                                                                        □No
                                                                                                                                                        □Yes
                                                                                                                                                        □No
                                                                                                                                                        □Yes
                                                                                                                                                        □No
                                                                                                                                                        □Yes
 3.   Do your expenses include
      expenses of people other than
                                                  ■No
      yourself and your dependents?               □Yes
■Af        Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                         Your expenses
                                                                                                                               MA                  EJihilii    WiiiD

4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                             4. $                                            0.00

      If not included in line 4:

      4a.   Real estate taxes                                                                                4a.    $                                          0.00
      4b.   Property, homeowner's, or renter's insurance                                                     4b.    $                                          0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                    4c.    $                                          0.00
      4d.   Homeowner's association or condominium dues                                                      4d.    $                                          0.00
5.    Additional mortgage payments for your residence, such as home equity loans                              5.    $                                          0.00




Official Form 106J                                                     Schedule J: Your Expenses                                                                         page 1
        Case 19-30520-thf                           Doc 31               Filed 07/02/19 Entered 07/02/19 07:36:18                                               Page 45 of
                                                                                     59

  Debtor 1         Laurie Taylor                                                                                                      Case number (if known)   19-30520
  6.       Utilities:
          6a.      Electricity, heat, natural gas                                                                                              6a.   $                    175.00
          6b.      Water, sewer, garbage collection                                                                                            6b.   $                     85.00
          6c.      Telephone, cell phone, Internet, satellite, and cable services                                                              6c.   $                      0.00
          6d.      Other. Specify:                                                                                                             6d.   $                      0.00
  7       Food and housekeeping supplies                                                                                                        7.   $                    350.00
  8.      Childcare and children's education costs                                                                                              8.   $                      0.00
  9.      Clothing, laundry, and dry cleaning                                                                                                   9.   $                     75.00
  10.     Personal care products and services                                                                                                  10.   $                     75.00
  11.     Medical and dental expenses                                                                                                          11.   $                    150.00
  12.     Transportation. Include gas, maintenance, bus or train fare.
          Do not include car payments.                                                                                                         12. $                      100.00
  13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                                                   13. $                       10.00
  14.    Charitable contributions and religious donations                                                                                      14. $                        0.00
  15.     Insurance.
         Do not include insurance deducted from your pay or included in lines 4 or 20.
          15a. Life insurance                                                                                                                15a.    $                      0.00
         15b. Health insurance                                                                                                               15b.    $                      0.00
         15c. Vehicle insurance                                                                                                              15c.    $                    165.00
         15d. Other insurance. Specify:                                                                                                      15d.    $                      0.00
 16.     Taxes. Do not include taxes ded,.u-         .. c,.te-,
                                                            .. d--fr_
                                                                  :: o_m_y_o_u_r_p-
                                                                                  ay_o_
                                                                                      r i,--n-,
                                                                                             cl,-u
                                                                                                 d...,.e-dc--:-
                                                                                                             in-cli,--n-
                                                                                                                       es-4-
                                                                                                                          -,--o-
                                                                                                                               r 2-
                                                                                                                                 =-o=-.---
         Specify:                                                                                                                              16. $
 17.     lnstallme_n_t_o_r-=-le_a_s_e_p_a_y_
                                           m_e_n.,-
                                                 ts_:                                                                                    _                                  0.00
        17a. Car payments for Vehicle 1                                                                                                      17a.    $                      0.00
        17b. Car payments for Vehicle 2                                                                                                      17b.    $                      0.00
        17c. Other. Specify:                                                                                                                 17c.    $                      0.00
        17d. Other. Specify:                                                                                                                 17d.    $                      0.00
 18.    Your payments of alimony, maintenance, and support that you did not report as
        deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                       18. $                         0.00
 19.    Other payments you make to support others who do not live with you.                                                                          $                      0.00
        Specify: --:---,--------,--:----:--..,.---,:-:---:-:----,----::---::-,-:-::----c-------:=-:-------:-: 19.
 20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
        20a. Mortgages on other property                                                                     20a. $                                                        0.00
        20b. Real estate taxes                                                                               20b. $                                                        0.00
        20c. Property, homeowner's, or renter's insurance                                                    20c. $                                                        0.00
        20d. Maintenance, repair, and upkeep expenses                                                        20d. $                                                        0.00
        20e. Homeowner's association or condominium dues                                                     20e. $                                                        0.00
 21.    Other: Specify:                                                                                                                       21. r+_$                     0_.0-,
                                                                                                                                                                                0
 22.    Calculate your monthly expenses
        22a. Add lines 4 through 21.                                                                                                                     $       1,185.00
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                             $ ------~---

        22c. Add line 22a and 22b. The result is your monthly expenses.                                                                                  $           1,185.00
 23.    Calculate your monthly net income.
        23a. Copy line 12 (your combined monthly income) from Schedule I.                                                                    23a. $                       0.00
        23b. Copy your monthly expenses from line 22c above.                                                                                 23b. -$                   1185.00
                                                                                                                                                         --------~---
        23c.     Subtract your monthly expenses from your monthly income.
                 The result is your monthly net income.                                                                                      23c. ~'$                 -1_,_
                                                                                                                                                                          18_5_.o_o~
 24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
        For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
        modification to the terms of your mortgage?
        ■No.
        □Yes.                   I Explain here:




Official Form 106J                                                                     Schedule J: Your Expenses                                                                       page2
           Case 19-30520-thf                     Doc 31           Filed 07/02/19 Entered 07/02/19 07:36:18                                            Page 46 of
                                                                              59
              Fill in this information to identify your case:

 Debtor 1                 Laurie Taylor
                          First Name                       Middle Name               Last Name
 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name               Last Name

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number
 (if known)
                                                                                                                                              D   Check if this is an
                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

■iffllM Summarize Your Assets

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/8                                                                    .               $       80,000.00
                                                                                                                                                      --------
        1b. Copy line 62, Total personal property, from Schedule A/8                                                                  .
                                                                                                                                                  $                      4""",0=9.,;;;,
                                                                                                                                                                                   s;;,,;,
                                                                                                                                                                                        .o.;...
                                                                                                                                                                                           o

        1c. Copy line 63, Total of all property on Schedule A/8                                                                   .               $                   s4~,o_9_
                                                                                                                                                                             5_.o_
                                                                                                                                                                                 o

■iffltW Summarize Your Liabilities

 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column Af!,.mount of claim, at the bottom of the last page of Part 1 of Schedule 0...                     $                   62,000.00
                                                                                                                                                      --------
 3.    Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e <5lchedule EIF                          .                   $                                 0.00
                                                                                                                                                      --------
       3b. Copy the total claims from Part 2 (non priority unsecured claims) from line 6j <Hchedule EIF                       .                   $             .,.:1;,,5"-',
                                                                                                                                                                        ;;,.0,.;_;
                                                                                                                                                                              78;,,7,,;. ;.9_
                                                                                                                                                                                           ,;;, 7


                                                                                                             Your total liabilities $     I                  2_1_2""",_
                                                                                                                                                                      78_7_._
                                                                                                                                                                            97_

■ifflM Summarize Your Income and Expenses
 4.    Schedule I: Your lncome(Official Form 1061)
       Copy your combined monthly income from line 12 oEchedule I ....                                                                            $                      1,600.00
                                                                                                                                                      -------
 5.    Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J             .                                                                       $                      1,473.00
                                                                                                                                                      --------
■iffllM Answer These Questions for Administrative and Statistical Records
 6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
       D       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

       ■   Yes
 7.    What kind of debt do you have?


       ■       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or household
               purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C§ 159.

       D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
               court with your other schedules.

 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                                      page 1 of 2
Software Copyright (c) 2019 CINGroup -www.cincompass.com
           Case 19-30520-thf                       Doc 31       Filed 07/02/19 Entered 07/02/19 07:36:18                                        Page 47 of
                                                                            59
    Debtor 1     Taylor, Laurie
                                                                                               Case number(if known) ---- ..•••.----------,

   8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
          122A-1 Line 11;0R, Form 122B Line 11;0R, Form 122C-1 Line 14.                                                                    $        1,600.00
                                                                                                                                               --------
   9.    Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


         Fr9m Pa.rt 4 on St;heefute E(F, c;:opy .~he foHoWing: ·                                            Tot,i cfalm

         9a. Domestic support obligations (Copy line 6a.)                                                    $
                                                                                                                 ______0.00  .;;.;.;;,.;;.,_


         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $
                                                                                                                       0.00
                                                                                                                 --------
         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $               0_.0_0_

         9d. Student loans. (Copy line 6f.)                                                                  $               0_._
                                                                                                                                00_

         9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 69.)                                                                $               o_
                                                                                                                              ._
                                                                                                                               00_
         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$               0_._
                                                                                                                                00_


        9g. Total. Add lines 9a through 9f.                                                            I$                 o_
                                                                                                                           .o_
                                                                                                                             o




Official Form 106Sum
                                                Summary of Your Assets and Liabilities and Certain Statistical Information                            page 2 of 2
Software Copylight (c) 2019 CINGroup - www.cincompass.com
           Case 19-30520-thf               Doc 31          Filed 07/02/19 Entered 07/02/19 07:36:18                        Page 48 of
                                                                       59


       Fill in this information to identify your case:

 Debtor 1                  Laurie Taylor
                           First Name               Middle Name            Last Name
 Debtor 2
 (Spouse if, filing)       First Name               Middle Name            Last Name

 United States Bankruptcy Court for the:       WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

 Case number
 (if known)
                                                                                                                      D   Check if this is an
                                                                                                                          amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                              12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


       ■       No

       D       Yes. Name of person
                                                                Attach Bankruptcy Petition Preparer's Notice,
                                        ----------------------- Declaration, and Signature (Official Form 119)


     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
     that they are true and correct.

       X      Isl Laurie Taylor                                           X
              Laurie Taylor
              Signature of Debtor 1
                                                                              ------------------------
                                                                              Signature of Debtor 2


              Date     February 25, 2019                                      Date
         Case 19-30520-thf                             Doc 31     Filed 07/02/19 Entered 07/02/19 07:36:18                                Page 49 of
                                                                              59

  Fill In this information to identify your case
                                                                                                    Check one box only as directed In this form and In Form
                                                                                                    122A-1Supp:
 Debtor 1                    Laurie Taylor
 Debtor 2
 (Spouse, if filing)                                                                                   ■ 1. There is no presumption of abuse
 United States Bankruptcy Court for the:                 Western District of Kentucky                  D 2. The calculation to determine if a presumption of abuse
                                                                                                              applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number _1.:..9;:..._·..30
                             ::.."-'5::..:2: ::.0;__
                                                .::                                            _
 (if known)
                                                                                                       D 3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                        □ Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.
                     Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
         ■ Not married. Fill out Column A, lines 2-11.
         D    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         D    Married and your spouse is NOT filing with you. You and your spouse are:
              D Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              D Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                    penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                    living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill In the average monthly Income thatyou .received from all sources, derived during the.6 full months before you file .this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on Septer)'lber 15, the .6-month periqdwould be March 1 lhroughAugust 31. If the amount of your monthly income varied during
    the 6 months, add the income foraH 6 months and divide the total by 6. Fill in the result, Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                  Column B
                                                                                                        Debtor 1                  Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).                                                                            $               0.00      $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not
        filled in. Do not include payments you listed on line 3.                                        $               0.00      $
  5.    Net income from operating a business, profession, or farm
                                                                                        Debtor 1
        Gross receipts (before all deductions)                   $                 0.00
        Ordinary and necessary operating expenses               -$                 0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                 0.00       $
  6. Net income from rental and other real property
                                                                                        Debtor 1
        Gross receipts (before all deductions)                               $     0.00
        Ordinary and necessary operating expenses                           -$     0.00
        Net monthly income from rental or other real property               $      0.00 Copy here -> $                 0.00       $
  7. Interest, dividends, and royalties                                                                 $              0.00       $




Official Form 122A-1                                         Chapter 7 Statement of Your Current Monthly Income                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-30520-thf                      Doc 31            Filed 07/02/19 Entered 07/02/19 07:36:18                               Page 50 of
                                                                            59

Debtor 1     Laurie Taylor                                                                             Case number (if known)   _1'-'9'-·-=3-- 05
                                                                                                                                               =--=-2=-0=---------

                                                                                                   Column A                      Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                           $                            0.00      $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
         For you                                              $                    0.00
         For your spouse_                                    _$
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
                                                                                                       ------                       ------
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                support from separated husband                                                     $   1,_6_00_._
                                                                                                                oo_             $
                                                                                                                                    ------
                                                                                                  $
                                                                                                    ------    0.00              $
                                                                                                                                    ------
                 Total amounts from separate pages, if any.                                     + $          0.00               $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.
                                                                                         I. $
                                                                                                 1,600.00          11~$-~17·                           1,600.00

                                                                                                                                                Total current monthly
                                                                                                                                                income

               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
      12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>              I $ __1~,6_0_0_.00_
             Multiply by 12 (the number of months in a year)                                                                                     X   12
      12b. The result is your annual income for this part of the form
                                                                                                                                        12b. j'--$__1_9_
                                                                                                                                                       ,2_
                                                                                                                                                         00_.o_o__,

  13. Calculate the median family income that applies to you. Follow these steps:
      Fill in the state in which you live.                                   KY

      Fill in the number of people in your household.                         1
      Fill in the median family income for your state and size of household.                              ..        .
                                                                                                                                        13.   ~'$__44
                                                                                                                                                    _ ,s_
                                                                                                                                                        s2_.o_o~
      To find a list of applicable median income amounts, go online using the link specified in the separate instructions
      for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?
      14a.      ■   Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3.
      14b.      0 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.
               Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

           X /s/ Laurie Taylor
             Laurie Taylor
             Signature of Debtor 1
        Date July 2, 2019
               MM/DD /YYYY
           If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page2
Software Copyright {c) 1996-2019 Best Case, LLC -www.beslcase.com                                                                                     Best Case Bankruptcy
         Case 19-30520-thf                      Doc 31               Filed 07/02/19 Entered 07/02/19 07:36:18                           Page 51 of
                                                                                 59
   Debtor 1     Laurie Taylor
                                                                                                    Case number (if known)   _1~9~·~
                                                                                                                                   30"---5c..c2~0                _


                                                      Current Monthly Income Details for the Debtor
  Debtor Income Details:
  Income for the Period 08/01/2018 to 01/31/2019.

  Line 10 - Income from all other sources
  Source of Income: support from separated husband
  Income by Month:
   6 Months Ago:                   08/2018                                   $1,600.00
   5 Months Ago:                   09/2018                                   $1,600.00
   4 Months Ago:                   10/2018                                   $1,600.00
   3 Months Ago:                   11/2018                                   $1,600.00
   2 Months Ago:                   12/2018                                   $1,600.00
   Last Month:                     01/2019                                   $1,600.00
                        Average per month:                                   $1,600.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy
         Case 19-30520-thf                     Doc 31               Filed 07/02/19 Entered 07/02/19 07:36:18                   Page 52 of
                                                                                59
 82030 (Form 2030) (12/15)
                                                                United States Bankruptcy Court
                                                                       Western District of Kentucky
     In re    Laurie Taylor                                                                                    Case No.      19-30520
                                                                                   Debtor(s)                   Chapter       7

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
 1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtons) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                   1,000.00
              Prior to the filing of this statement I have received                                        $                   1,000.00
              Balance Due                                                                                  $                       0.00

2.       $   0.00      of the filing fee has been paid.

3.       The source of the compensation paid to me was:

              ■     Debtor          D Other (specify):
4.       The source of compensation to be paid to me is:

              ■     Debtor          D     Other (specify):

5.       ■   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates ofmy law firm.

         D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
        b. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
        c. [Other provisions as needed]
                Conferences with the client, creditors, court clerks or judges; Preparation and filing of secured reaffirmation
                agreements and attendence at the 341 hearings.

7.      By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                Representation of the debtors in any nondischargeability actions, evidentiary hearings including any 707(b)
                motions to dlsmlss brought by the United States Trustee, preparation and filing of unsecured reaffirmation
                agreements, motions to avoid judicial lien or any other liens, motions to redeem, representation in any action by
                a creditor for relief from stay or any other adversary proceeding filed against the debtor. In Chapter 13 cases, all
                services performed by counsel after confirmation of the plan shall be billed separately and paid in the plan by the
                Trustee.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

       July 2, 2019                                                               Isl Julie Ann O'Bryan
       Date                                                                       Julie Ann O'Bryan
                                                                                  Signature ofAttorney
                                                                                  O'BRYAN LAW OFFICES, P.S.C.
                                                                                  1717 Alliant Avenue Suite 17
                                                                                  Louisville, KY 40299
                                                                                  502.339.0222 Fax: 502.339.0046
                                                                                  info@obryanlawoffices.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-30520-thf          Doc 31           Filed 07/02/19 Entered 07/02/19 07:36:18                  Page 53 of
                                                                       59
                                                   United States Bankruptcy Court
                                            Western District of Kentucky, Louisville Division

       INRE:                                                                                     Case No.                                  _
       -T=-
        "' ay<-=-Io""r,..,,-=L
                             =au
                               -=-=r'-"ie'---------------------------                            Chapter -"'13"------------
                                               Debtor(s)

                                              VERIFICATION OF CREDITOR MATRIX
       The above named debtor( s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my( our) knowledge.



       Date:   February 2S1 2019               Signature: Isl Laurie   Taylor
                                                             Laurie Taylor                                                            Debtor


       Date:                              _ Signature:                                                                                  _
                                                                                                                         Joint Debtor, if any



 E
 8
 ii
 [
 E
 8C:

i[
 E
~
c3
  I
"'@
o:i
o:;
~
 g.
 e
z"'
c3
a,
~
<Ill
Case 19-30520-thf   Doc 31    Filed 07/02/19 Entered 07/02/19 07:36:18   Page 54 of
                                          59




       Baptist Eastpoint Surgery Center
       PO Box 950260
       Louisville, KY 40295-0260


       Baptist Health
       PO Box 950257
       Louisville, KY        40295-0257


      Baptist Health Louisville
      Po Box 32860
      Louisville, KY 40232-0286


      Baptist Medical Associates
      Po Box 950187
      Louisville, KY 40295-0187


      CAPITAL ONE BANK USA
      PO Box 85015
      Richmond, VA 23285-5015


      Cb/Bryhome
      PO Box 182789
      Columbus, OH 43218-2789


      CB/Roamans
      PO Box 182789
      Columbus, OH 43218-2789
Case 19-30520-thf   Doc 31   Filed 07/02/19 Entered 07/02/19 07:36:18   Page 55 of
                                         59




       CBNA
       PO Box 6497
       Sioux Falls, SD       57117-6497


       CCB/SMPLYB
       PO Box 182120
       Columbus, OH 43218-2120


      Chase Card Services
      POBox 15153 Cardmember Service
      Wilmington, DE 19885-0000


      Credit One Bank
      PO Box 98873 Credit One Bank NA
      Las Vegas, NV 89193-8873


      Dental works
      6826 Bardstown Rd
      Louisville, KY 40291-3050


      Discover
      PO Box 15316
      Wilmington, DE     19850-0000


      Discovery Bank
      Discover Products Inc.
      PO Box 3025
      New Albany, OH 43054-3025
Case 19-30520-thf   Doc 31   Filed 07/02/19 Entered 07/02/19 07:36:18   Page 56 of
                                         59




       Dr. Terry Hill
       225 Executive Park
       Louisville, KY 40207-4202


       Fingerhut
       6250 Ridgewood Rd
       Saint Cloud, MN 56303-0820


       GLA Collections
       P.O. Box 991199
       Louisville, KY 40269-1199


      JH Capital Group
      5757 Phantom Dr Ste 225
      Hazelwood, MO 63042-2429


      JH Portfolio Debt Equiti
      5757 Phantom Dr Ste 225
      Hazelwood, MO 63042-2429


      KOHLS/CAPONE
      P.O BOX 3115
      MILWAUKEE, WI     53201-0000


      Landmark Recove
      2630 Gleeson Way
      Louisville, KY 40299-1772
Case 19-30520-thf   Doc 31   Filed 07/02/19 Entered 07/02/19 07:36:18   Page 57 of
                                         59




       LLoyd And McDaniels
       PO Box 23306
       Louisville, KY 40223-0000


       Louisvile Wound Care Associates
       2100 Gardiner Ln Ste 207
       Louisville, KY 40205-2948


       Midland Credit Management
       8875 Aero Drive
       San Diego, CA 92123-0000


      Midland Funding
      8875 Aero Drive Suite 200
      San Diego, CA 92123-0000


      Nationwide Credit Inc
      PO Box 14581
      Des Moines, IA 50306-3581


      ncb
      1 Allied Dr
      Feasterville Trevose, PA        1~053-6945


      NCB Management
      PO Box 1099
      Langhorne, PA 19047-6099
Case 19-30520-thf   Doc 31   Filed 07/02/19 Entered 07/02/19 07:36:18   Page 58 of
                                         59




       Norton Healthcare
       PO Box 776360
       Chicago, IL 60677-6360


       Park Community Credit Union
       6101 Fern Valley Rd
       Louisville, KY 40228-1045


       PCA Pharmacy
       PO Box 74330
       Cleveland, OH     44194-0002


      Portfolio Recovery Associates
      PO Box 12914
      Norfolk, VA 23541-0914


      Portfolio Recovery Associates
      120 Corporate Blvrd Ste
      Norfolk, VA 23502-0000


      Sunrise Credit Services
      PO Box 9100
      Farmingdale, NY 11735-9100


      Sunrise Credit Services
      260 Airport Plaza Blvd
      Farmingdale, NY 11735-3946
Case 19-30520-thf   Doc 31   Filed 07/02/19 Entered 07/02/19 07:36:18   Page 59 of
                                         59




       Syncb/Care
       PO Box 965036
       Orlando, FL 32896-5036


      Syncb/WALMART
      4125 Windward Plz
      Alpharetta, GA 30005-8738


      Synchrony Bank/SAMS
      PO Box 965048
      Orlando, FL 32896-5048


      US DEPT OF EDUCATION
      400 Maryland Ave Sw
      Washington, DC, DC 20202-0000


      VERIZON WIRELESS-GREAT LAK
      PO Box 650051
      Dallas, TX 75265-0051


      Wells Fargo Home Mortgage
      P.O Box 10335
      Des Moines, IA 50306-0000
